DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 4, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yusoff et al, New Horizons for Perovskite Solar Cells Employing DNA-CTMA as the Hole-Transporting Material, 2016, ChemSusChem, 9, pages 1736-1742.
In re claim 1, Yusoff et al discloses a photoactive material, comprising: a perovskite crystal structure having deoxyribonucleic acid-hexadecyl trimethyl ammonium chloride (DNA-CTMA) (i.e. see at least page 1736).
In re claim 2, Yusoff et al discloses wherein the perovskite crystal structure comprises MAPbI3; or other materials with general formula of ABX3; with A being amine, B being Pb, Sn, or other bivalent metals, and X being halogen (i.e. see at least page 1736-1737).
In re claim 7, Yusoff et al discloses wherein the DNA within DNA-CTMA facilitates hole transport by holes hopping among delocalized highest occupied molecular orbital (HOMO) orbits of DNA bases (i.e. see at least page 1736).
In re claim 19, Yusoff et al discloses a method of generating a DNA-CTMA solution, the method comprising: dissolving deoxyribonucleic acid (DNA) in distilled water; dissolving hexadecyl trimethyl ammonium chloride (CTMA) in distilled water; mixing the DNA water solution and the CTMA water solution to form a DNA-CTMA mixture; allowing an ion exchange process to occur in the DNA-CTMA mixture to form a DNA-CTMA complex; collection of DNA-CTMA precipitates from the DNA-CTMA complex; and forming a DNA-CTMA solution by dissolving the DNA-CTMA precipitates into a solvent (i.e. see at least page 1741, DNA-CTMA preparation and DNA-CTMA solution preparation sections).

Allowable Subject Matter
Claims 8-18 and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of record do not disclose or suggest at least the limitations of “a perovskite solar cell consisting essentially of a light-harvesting perovskite layer disposed on at least a portion of a surface of the ETL” as recited in claim 8, “a perovskite solar cell comprising a hole transport layer disposed on at least a portion of a surface of the PVK” as recited in claim 10, and “a perovskite-based material wherein the biomolecules enhance light to thermal conversion by modifying thermal transport” as recited in claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 3-6, 20, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY HO whose telephone number is (571)270-1432. The examiner can normally be reached 9AM - 5PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY HO/Primary Examiner, Art Unit 2817